Title: To George Washington from Alexander Martin, 1 February 1791
From: Martin, Alexander
To: Washington, George

 

Sir,
  [1 February 1791]

I do myself the Honour of transmitting to you herewith “An Act” of the General Assembly of this State passed at their last Session “to carry into Effect a Resolution of Congress passed the twenty-ninth Day of September in the year 1789.” which I have to request you will please to communicate to the Congress of the United States. I have the Honour to be with most respectful Consideration Sir, Your most obedient Humble Servant,

Alexander Martin

